Title: To Benjamin Franklin from Lord Le Despencer, 3 May 1774
From: Le Despencer, Francis Dashwood, Baron
To: Franklin, Benjamin


The general purport of this letter is clear. Le Despencer was having a new stove constructed, or an old one converted to Franklin’s new design; the fact that it was a “Vase Stove” indicates that it was a replica of the one that the American had developed for his own use in 1771. The puzzles that remain in the text can be solved, if at all, only by conjecture. Ours is that Franklin had recommended Mr. Jackson, about whom we know nothing, and that the Baron wished in fairness to his friend to explain his dissatisfaction with the work. About the wording of some items in the bill, and the “unfair” charge of £1 6s., we cannot even conjecture. 
 
Dear Doctor.
Hanover Square May 3d 1774
I send you an extract from Mr. Jacksons bill for the Vase Stove.


A vase Stove with about nine &c 1
£14
0s.
0d.



Barrs to Chimney

3s.
0d.


To Strong iron pipe &c again
£1
14s.
0d.


To bricklayers time and materials
£2
10s.



A new head to Stove and Square pipe and to fixing Pensylvania Stove in Library.
£1
  5s.
  0d.



£19
12s.
0d.


From which he is pleased to deduct very modestly
  £7
  
  


Remains to be paid for his experiment
£12
12s.
0d.


He has charged me on another account for 13 C weight of iron square barrs at the rate of 2s. a CC which he told me was to cost 26s. so there is an unfair charge of £1 6s. 0d. in that article.
If you should meet this fair trader perhaps you will give yourself the trouble to Speak to him at least to satisfy your curiosity and so that I may at least deal fairly by you. I ask your pardon for giveing you this trouble, and remain very Sincerely Dear Sir Your faithfull Humble Servant
Le Despencer

NB I believe I have sent ten times for his bill and got it very lately.

